Citation Nr: 0905615	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left ankle fracture, with loose 
bodies and arthritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran had corroborated active duty service from May 
1989 to May 2005, with four years of prior active service 
also noted in his DD Form 214.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey in June 2006 and January 2008.  The 
Veteran appeared at a Travel Board hearing in September 2008.

The Veteran also initiated an appeal as to the evaluation 
assigned for postoperative residuals of a bunionectomy of the 
right great toe, but he specifically excluded this claim from 
his February 2008 Substantive Appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's left ankle disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008), which 
addresses limitation of motion of the ankle.  In evaluating a 
disability under this code section, consideration must also 
be given to such findings as painful motion, functional loss 
due to pain, additional disability during flare-ups, 
weakness, and excess fatigability.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2008).  

The report of the Veteran's sole VA examination from June 
2005, however, is entirely devoid of objective findings 
regarding such symptoms, even though the examiner noted the 
Veteran's subjective complaints of weakness, incoordination, 
fatigability, and constant pain of the left ankle.  This 
examination report is thus inadequate, and a further VA 
orthopedic examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).

As to the PTSD claim noted above, the RO denied service 
connection for this disorder in a decision issued on January 
11, 2008.  In February 2008, the RO received the Veteran's 
"notice of disagreement (NOD) to the VA Decision(s) dated 
January 11, 2008," in which he also requested a Statement of 
the Case in furtherance of an appeal.  Given that the rating 
decision from that date addressed only the PTSD claim, it is 
evident to the Board that the Veteran has submitted a timely 
Notice of Disagreement with that denial and will need to be 
furnished with a Statement of the Case addressing the claim 
for service connection for PTSD.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner who has reviewed the 
claims file, to determine the symptoms 
and severity of the service-connected 
left ankle disorder.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Range of motion 
studies are specifically requested, and 
the examiner is also requested to address 
the presence and extent of any painful 
motion, functional loss due to pain, 
additional disability during flare-ups, 
weakness, excess fatigability, and 
incoordination.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, the Veteran's claim for a 
higher initial evaluation for residuals 
of a left ankle fracture should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

3.  The Veteran and his representative 
should also be furnished with a Statement 
of the Case addressing the issue of 
service connection for PTSD.  This 
issuance must include all regulations 
pertinent to the case at hand, as well as 
an explanation of the Veteran's rights 
and responsibilities in perfecting an 
appeal on this matter.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

